DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, claim(s) 1-5, drawn to communicating via remote with an indoor unit among a plurality of indoor units.
Group B, claim(s) 6-7, drawn to communicating via remote with an outdoor unit among a plurality of outdoor units.
Group C, claim(s) 10-13, drawn to a terminal and networking method according to claim 1.
Group D, claim(s) 14-15, drawn to a terminal and networking method according to claim 6.
Group E, claim(s) 16-19, drawn to a non-transitory computer readable storage medium and method according to claim 1.
Group F, claim(s) 20-21, drawn to a non-transitory computer readable storage medium and method according to claim 6.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group A through Group F lack unity of invention because even though the inventions of these groups require the technical feature of acquiring information, matching information and establishing communication between air conditioner units, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kim US20180266719A1.  
In re claim 1, Kim discloses an air conditioner networking method, comprising:
acquiring indoor unit information ([0043 – 0044, 0057]: “address”; [0048]: “operation state” *) of a target air conditioner indoor unit (FIG 3B: 20) of an air conditioner (FIG 3B) by a remote controller (50; [0045]: “wireless”); 
*It is apparent that in acquiring information on operation state of an indoor, or outdoor unit, information regarding the unit’s “address” would be included within a transmission request.  An operation state would reasonably include identifying features and data regarding a unit’s local address and communication protocols in fulfilling its normal use.
matching an air conditioner outdoor unit (10; FIG 3B: 30) corresponding [0048, 0052] to the target air conditioner indoor unit according to the indoor unit information; and
It is inherent, in two wirelessly paired (i.e. “corresponding”) components such as those of the present context, that some “matching” (e.g. pairing) must have occurred. While Kim is silent as to this feature, they do disclose considerations for pairing outdoor and indoor units accordingly [0044, 0099]. It would be apparent to one of ordinary skill at the time of filing the instant application that utilizing a control scheme that allows for units to function in a “corresponding” manner includes, by way of enabling, matching. 
establishing a communication connection between the target air conditioner indoor unit and the matched air conditioner outdoor unit (FIG 3B; [0045, 0048]).
The existence of an anticipatory reference demonstrating that one or more independent claims lack novelty establishes that the species do not relate to a single general inventive concept.  As set forth in MPEP 1850:
The expression “special technical features” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art… whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step.  For example, US 20180266719 A1 shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JOHN MOSCOLA whose telephone number is (571)272-6944. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW JOHN MOSCOLA/Examiner, Art Unit 4145                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747